Name: Commission Regulation (EEC) No 17/86 of 3 January 1986 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 1 . 86 Official Journal of the European Communities No L 4/7 COMMISSION REGULATION (EEC) No 17/86 of 3 January 1986 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced Whereas the variable components applicable during October, November and December 1985 to the products falling within subheading 23.02 A of the Common Customs Tariff are to be taken into consideration, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1030/77 of 17 May 1977 concluding the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ('), and in particular the second subparagraph of paragraph 3 of the exchange of letters relating to Article 13 of the Agreement, Whereas the exchange of letters covered by Regulation (EEC) No 1030/77 provides that the variable component of the levy calculated in accordance with Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (2), as last amended by Regulation (EEC) No 1027/84 (3), is to be reduced by an amount fixed by the Commission each quarter ; whereas this amount must be equal to 60 % of the average of the levies in force during the three months preceding the month during which the amount is fixed ; Article 1 The amounts referred to in the second subparagraph of paragraph 3 of the exchange of letters covered by Regula ­ tion (EEC) No 1030/77 to be deducted from the variable component applicable to bran and sharps originating in Egypt shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 126, 23 . 5 . 1977, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 65 . (3) OJ No L 107, 19 . 4 . 1984, p. 15 . ANNEX CCT heading No ECU/tonne 23.02 A I a) 23.02 A I b) 23.02 A II a) 23.02 A II b) 33,59 67,87 33,59 67,87